Citation Nr: 1546757	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, adjustment disorder and PTSD.

2.  Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain and prior fracture by history.  

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of cuboid fracture of the right foot with degenerative changes. 

4.  Entitlement to an increased rating in excess of 10 percent for residuals of a left thumb injury (dislocation) at MCP joint.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board on appeal from
a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina, which granted service connection for
cuboid fracture of the right foot with degenerative changes and assigned a 10
percent disability rating, and chronic left ankle strain and assigned a 10 percent
disability rating, both effective May 18, 2011, increased the Veteran's disability
rating for residuals of a left thumb injury at the MCP joint to 10 percent, effective
May 18, 2011, and denied reopening the Veteran's claim of service connection for
PTSD Subsequently, in a December 2011 rating decision, the RO continued 10
percent disability ratings assigned for the Veteran's left thumb injury, left ankle
strain, and residuals of a cuboid fracture of the right foot.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans
Law Judge in October 2013.  A transcript of this hearing was prepared and
associated with the claims file.

In October 2014, the Board found that new and material evidence has been received since the February 2009 determination that denied the Veteran's claim for PTSD and the Veteran's claim for that benefit is reopened.  The Board remanded the case for further development on the issues of entitlement to an initial rating in excess of 10 percent for the left ankle strain and fractured right foot and an increased rating for the left thumb injury, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  A review of the Virtual VA folder reveals VA outpatient treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina dated through June 2013.  Any further consideration of these appeals should include review of the Virtual VA folder.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, adjustment disorder and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle disability was manifested by pain, localized tenderness of the joint line, swelling and flare-ups that more nearly approximates marked limitation of motion of the left ankle; without evidence more nearly approximated as severe foot injury and ankylosis is not demonstrated.  

2.  The Veteran's residuals of cuboid fracture of the right foot with degenerative changes more nearly approximate a moderately severe foot injury.  

3.  The Veteran's residuals of a left thumb dislocation injury are manifested by a gap of no more than 3 cm. between the thumb pad and fingers without anklyosis of the left thumb. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for a chronic left ankle strain disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but not higher, for residuals of cuboid fracture in the right foot with degenerative changes have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2015). 

3.  The criteria for an increased rating in excess of 10 percent for residuals of a left thumb dislocation injury have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With regard to the claims for higher ratings, a November 2011 VCAA letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Further, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007, March 2009, and May 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a medical examination in September 2011 and June 2015 to obtain an opinion current nature and severity of his left ankle, right foot and left thumb disabilities .  The opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and addendum reports are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board is also satisfied that there has been substantial compliance with the October 2014 remand directives, which included attempting to obtain the outstanding VA treatment records, and obtaining a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22 .  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

A. Left Ankle Disability

The Veteran is in receipt of a 10 percent disability rating for a service-connected chronic left ankle strain disability pursuant to Diagnostic Code 5271. 

Limited motion of the ankle is rated under Diagnostic Code 5271.  Under that diagnostic code, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of the motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Words such as moderate and marked are not defined in the VA Schedule for Rating Disabilities. Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be considered in arriving at a decision regarding an increased rating.
 
A September 2011 VA examination provided that the Veteran has left ankle pain on some days without swelling or instability.  A physical examination revealed dorsiflexion was at 10 degrees beyond the neutral point, plantar flexion was at 40 degrees, inversion at 10 degrees and eversion at 5 degrees.  The examiner noted that motion was accompanied by end-of-range pain but was not additionally limited following repetitive use.  The examiner noted tenderness over the lateral aspect of the ankle but the ankle was stable and normal in strength.  He provided a diagnosis of chronic strain and prior fracture by history of the left ankle.  

A June 2015 VA examination provided the Veteran's report of swelling at times and increased pain.  The Veteran reported flare-ups of the ankle due to bad pain and swelling.  The Veteran reportedly experienced reduced range of motion during flare-ups.  The examiner noted that the Veteran did not have a flare-up on examination and provided normal range of motion and still found evidence of pain on weight bearing and objective evidence of localized tenderness or pain on palpation of the joint line.  With regards to flare-ups, the examiner found that the Veteran has pain that significantly limits functional ability.  The examiner found symptoms of left ankle instability or dislocation.  The Veteran was noted to require the use of a cane on a constant basis.  With regards to his functional impact on employment, the examiner found that the Veteran has trouble standing or walking during flare-ups.  

In light of the evidence of record, the Board has found that a 20 percent rating is warranted, under Diagnostic Code 5271.  The Board finds that marked limitation of ankle motion was shown.  That is the highest schedular rating under Diagnostic Code 5271.  

The Board also finds that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's left ankle disability was not manifested by ankylosis.  Therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Ranges of motion of the ankle have been shown on all examinations.  Also, the evidence does not show that the Veteran's left ankle has undergone astragalectomy or is manifested by malunion of calcaneus or astragalus.  Therefore, a rating under Diagnostic Code 5274 or 5273 is not warranted.  The Board has also considered Diagnostic Codes 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent.  However, since the Veteran's left ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those Diagnostic Codes are not applicable.

Accordingly, despite the range of motion findings of record, absent a diagnosis of ankylosis or findings of symptoms akin to fusion of the ankle joint, the Board concludes that the Veteran's service-connected left ankle disability is appropriately compensated as 20 percent disabling under Diagnostic Code 5271 for marked limitation of ankle motion.  The Board reaches the same conclusion even when considering functional loss due to pain, which was considered in assigning the 20 percent rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a 20 percent rating, but no more, adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected left ankle disability, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint, as required for the next higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Foot Disability

The Veteran's residuals of cuboid fracture in the right foot with degenerative changes are rated 10 percent disabling under Diagnostic Code 5010-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In this case, Diagnostic Codes 5010 is used for arthritis due to trauma, while Diagnostic Code 5284 contemplates other foot injuries.  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries not already covered by another provision of the rating schedule.  Moderate residuals of foot injuries are rated 10 percent.  Moderately severe residuals of foot injuries are rated 20 percent disabling.  Severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6  (2015).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

An August 2011 VA examination shows that the Veteran complained of right foot pain on a daily basis.  The Veteran uses a Velcro strap for the right foot.  The Veteran reported that he can stand for an hour and walk a mile on level ground.  A physical examination of the right foot showed a mild degree of pes planus and the examiner noted that the Achilles tendon is somewhat tender on palpitation but normal in alignment.  An X-ray of the right foot confirmed a mild degree of pes planus and mild degenerative changes in the forefoot.  The examiner provided a diagnosis of pes planus, degenerative joint disease, plantar fasciitis and residual fracture of right foot.  

VA treatment record from the Columbia VAMC dated in June 2013 showed that the Veteran continued to complain of foot pain.  He reported worsened foot pain and difficulty walking.  An X-ray of the right foot revealed no significant mal-alignment of the feet.  However, the examiner provided mild bilateral first MTP joint osteoarthritis without osseous injury or significant posttraumatic deformity.  

A June 2015 VA examination showed that the Veteran had developed increasing pain recently with flare-ups that result in intense pain, decreased range of motion and difficulty ambulating.  A physical examination revealed pain on use of feet, pain on manipulation of feet and swelling on use.  The examiner also found extreme tenderness on the plantar surface of the right foot.  The examiner noted that the Veteran had moderate symptoms due to pain with palpation on dorsal surface of the right foot.  The examiner also noted that he only conducted a "limited" physical examination due to pain. The examiner found functional loss and limitation of motion to include pain on movement, pain on weight-bearing , swelling, disturbance of locomotion, and interference with standing.  The Veteran was noted to have functional loss described as difficulty with ambulation.  He also requires the use of a cane on a constant basis.  

Based on the evidence, the Board finds that the Veteran's residuals of cuboid fracture in the right foot with degenerative changes are manifested by symptoms that more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5284.  There are findings that the joint function of the foot was limited by pain on movement, pain on weight-bearing activity, swelling, disturbances in locomotion and interference with standing.  The evidence of record also shows that the Veteran had limitations for standing and walking, he has difficulty with ambulation during flare-up pain in his right foot, and he needed assistive devices of a cane on a constant basis for ambulation.  

The criteria for a rating in excess of 20 percent is not warranted under any other diagnostic code since the only other codes that provide for a higher rating involve either amputation of the great toe with removal of metatarsal head or severe malunion or nonunion of the tarsal or metatarsal bones, which are not present in this case.  38 C.F.R. § 4.71a , Diagnostic Code 5171, 5283 (2015).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C. Left Thumb Injury

 Beginning May 18, 2011, the Veteran is in receipt of a 10 percent disability rating for a service-connected residuals of a left thumb injury pursuant to Diagnostic Code 5228. 

Diagnostic Code 5228 provides a 20 percent rating is assigned for limitation of motion of the thumb, with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb, with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Favorable ankylosis of the thumb warrants a 10 percent rating and unfavorable ankylosis warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5224.

At the September 2011 VA examination, the Veteran reported pain in the left thumb on a daily basis.  He reported experiencing limitation in writing at work and decreased grip strength in his daily activity.  He also reported flare-up with activity that can last up to two days and are characterized by swelling and decreased use of the thumb.  A physical examination revealed tenderness at the metacarpophalangeal (MCP) joint of the left thumb that appeared slightly swollen.  The examiner found that he lacks 3 cm. (centimeters) of opposition of the thumb to the base of the fourth and fifth fingers.  However, opposition of the fingers to the mild palm is normal while opposition to the fingertips is "somewhat slow and clumsy but otherwise normal."  Range of motion was normal for the left hand, but he lacks 30 degrees of full extension at the MCP joint.  Flexion and grip strength were also found to be normal.  

A June 2015 VA examination shows symptoms of decreased grip strength due to pain and limited movement without pain.  The Veteran reported flare-up symptoms of sharp pain and functional impairment of decreased range of motion.  A physical examination of the left hand revealed abnormal or outside normal range of motion, to include, a 3 cm. gap between the thumb pad and the fingers and a 4 cm. gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner found no evidence of ankyloses.  The Veteran requires the use of a brace on a constant basis.  The examiner found that the Veteran has loss of function in his left hand and cannot hold objects.  

Based on the above findings, the Board determines that a rating in excess of 10 percent for the Veteran's left thumb disability is not warranted.  The 10 percent assigned contemplates the limitation of motion found in September 2011 and June 2015 examination of no more than 3 cm. between the Veteran's left thumb and his fingers when in opposition and no evidence of ankylosis of the left thumb. A rating in excess of 10 percent requires limitation of motion to 5.1 cm. or more or unfavorable ankylosis of the thumb, and neither of those manifestations has been demonstrated.  

The Veteran asserts that his left thumb symptoms are more severe than contemplated by the assigned rating. Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The clinical findings in this case do not support the Veteran's claims of increased disability beyond that compensated. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against ratings in excess of 10 percent for his left thumb disability, and the doctrine is not for application.  38 U.S.C.A. § 5107(b)  (West 2014); see also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The record does not show that the Veteran has been hospitalized for any of the disabilities on appeal.  There is also no objective evidence showing that the service-connected disabilities have caused marked interference with employment beyond that anticipated by the assigned rating.  While the examination reports note interference with work functions, particularly due to problems with ambulation, that symptoms is considered and compensated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected disabilities on appeal is contemplated by the rating schedule, and the assigned schedular ratings are each adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER


A 20 percent rating, but not higher, for chronic left ankle strain, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 20 percent rating, but not higher, for a residuals of  cuboid fracture of the right foot disability, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent rating for residuals of a left thumb injury, is denied.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra. 

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114   (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Veteran has primarily asserted that he has PTSD as the result of witnessing a fatal death of a fellow soldier, A.B., who was struck on the side of the head by the boom of a front loader.  

To the extent that the claim includes a claim for PTSD, this claim does not involve participation in combat, or a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the circumstances, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

There is currently no verified stressor of record.  See January 2015 JSSRC Memorandum; June 2015 Formal Finding Lack of Information Required to Corroborate Stressors.  However, service treatment records reflect treatment for alcohol substance abuse in July 2004.  In August 2004, the Veteran was recommended for general discharge from service due to refusal to participate in the alcohol abuse treatment program.  

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA psychiatric examination in June 2015.  The VA examiner confirmed a current diagnosis of unspecified depressive disorder, cannabis use disorder and alcohol use disorder in remission.  The VA examiner note a history of alcohol abuse to include being admitted to an alcohol abuse in-patient program while in service in June 2004.  The examiner noted that the Veteran's reported stressor has not been verified.  The VA examiner concluded that the Veteran does not meet the criteria for a diagnosis of PTSD.  She also found that the Veteran's depressive disorder and cannabis use disorder is less likely than had their onset during active duty or are related to any in-service disease, event or injury.  Moreover, the opinions provided contained no rationale.   A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the June 2015 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder, to include anxiety, depression, adjustment disorder, cannabis use disorder and alcohol use disorder.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a) Identify all psychiatric disorders.  

(b)  For each psychiatric disorder, the examiner should offer an opinion as to the etiology of each psychiatric
disorder, to include whether it is at least as
likely as not (at least a 50/50 probability) that
any currently demonstrated psychiatric
disorder, other than PTSD, had its onset during
active service or is related to any in-service
disease, event, or injury, to include witnessing a
fellow soldier being struck on the side of his
head by the boom of a front end loader during a
Rapid Runway Repair exercise.  

A complete rationale should be given for each opinion expressed.  When providing these opinions, the examiner should consider and discuss the Veteran's service records,
VA treatment records, hearing testimony, and any
other relevant information.  Additionally, the
examiner should also discuss the Veteran's lay
statements regarding the onset and duration of psychiatric symptoms when discussing the offered opinion.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


